Citation Nr: 1533294	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-23 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus with microalbuminuria and erectile dysfunction.
 
2.  Entitlement to an initial rating higher than 10 percent for right leg peripheral neuropathy.
 
3.  Entitlement to an initial rating higher than 10 percent for left leg peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to July 1970 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville Kentucky that granted service connection for diabetes mellitus and assigned an initial 20 percent rating from June 25, 2012.  The Veteran timely appealed.  While the appeal was pending, a DRO action of April 2013 granted an effective date of June 25, 2011 for initial entitlement.  

Subsequently a DRO decision of August 2013 granted service connection for bilateral peripheral neuropathy of the bilateral lower extremities and assigned initial 10 percent ratings per extremity, also effective June 25, 2011.  This rating also granted special monthly compensation for loss of creative organ, combining erectile dysfunction and microalbuminuria with the diabetes issue, all effective June 25, 2011.  This was incorporated as part of the appeal and addressed in a supplemental statement of the case also dated in August 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Diabetes mellitus requires medication, insulin, and a restrictive diet, but not regulation of activities.  He has erectile dysfunction, but no resulting penile deformity.  Although there has been evidence of microalbuminuria, he is found by July 2013 VA examination to not have renal dysfunction, nor does the evidence otherwise reflect renal dysfunction productive of constant or recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling.

2.  Peripheral neuropathy of the right lower extremity is characterized by mild intermittent pain, mild paresthesias/dysesthesias, mild numbness, and decreased light touch sensation, which is equivalent to no more than mild incomplete paralysis of the sciatic nerve.
 
3.  Peripheral neuropathy of the left lower extremity is characterized by mild intermittent pain, mild paresthesias/dysesthesias, mild numbness, and decreased light touch sensation, which is equivalent to no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, DC 7913 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met or approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521 (2014).
 
3.  The criteria for a disability rating of 20 percent, but not higher, for right lower extremity peripheral neuropathy have been met for the period beginning March 25, 2013. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The veteran's increased rating claim for diabetes and its complications of erectile dysfunction and peripheral neuropathy arises from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records VA, and private treatment records have been obtained.  He was afforded appropriate VA examination in July 2013 and relevant opinions have been obtained from the examiner.  There is no indication that there is any relevant evidence outstanding in the claim.

 For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.) have been satisfied. 

II. Increased rating for diabetes

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

 When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119 , Diagnostic Code 7913 (2013). Under Diagnostic Code 7913, a 20 percent rating is assigned when there is evidence that the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent evaluation is assigned for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned when there is also evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated. Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  The United States Court of Appeals for the Federal Circuit has specifically affirmed that for disability rating criteria, such as Diagnostic Code 7913, written in the conjunctive, a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria. Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013). 

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

Service connection has been in effect for diabetes mellitus as of June 25, 2011, with a 20 percent rating in effect as of then for it and its complications.  The evidence pertinent to this claim reflects that the Veteran was insulin dependent throughout the pendency of this appeal.  There was no evidence of diabetic retinopathy according to repeated diabetic eye examinations from May 2011, May 2012 and July 2013.  A record from April 2012 revealed complaints of blood sugars above 500 and red burning legs below the knees for several months.  He reported irregular eating habits, skipping breakfast and lunch saying it made his blood sugars high all day.  He was noted to be increasing his insulin usage.  He stopped Rovastatin a couple weeks ago due to it causing muscle pains in his arms and legs that stopped after he stopped this medication.  An addendum indicated that his overall glycemic control was good and that further increasing insulin was not warranted.  Complaints of sharp pains from the knee to calf were again noted in May 2012 and he was encouraged to walk 3-4 times a day to help with his diabetes.  

In August 2012 he continued to be skipping meals for glucose control, not eating in the afternoon because it increased his sugars to 300-400 levels.  He also reported extreme thirst, sweating badly, nausea and feeling starved the rest of the day.  He was noted to have blurred vision when blood sugars wen above 400.  His medical provider and clinical dietitian discussed that his eating habits were related to his blood sugar fluctuations, with "rebound blood sugar" attributed to his meal skipping.  He was noted to be sedentary from exercise due to issues with leg and hip pain.  He was counseled about his diet and recommended to keep a log of his foods and blood sugar readings.  

In October 2012, he was hospitalized for noncardiac chest pain, and was noted to be eating vegetables and avoiding fatty foods, but still only ate once a day.  He agreed to participate in a voluntary diabetes study.   He was also advised as to the necessity of eating several small meals rather than one large meal per day.  At the end of the month he called in with his fasting blood sugars said to run from 250-300 since starting the study and he wanted to keep taking Metformin along with the particular brand of insulin he was using for the study (study insulin).  He continued to have issues with his food choices, reporting eating a fruit cocktail prior to bed, and was advised to have better food options.  In November 2013, he was still using the study insulin which was too high and his fasting sugar was 202 this morning.  He also reported a rash on his arms and legs initially thought to be a possible allergic reaction to the study insulin, but further work-up indicated that it was not felt to be related to the insulin, as he had three prior incidents of the rash prior to entering the study.  The etiology of the rash was not clear.  

By November 20, 2012 his blood sugars improved with fasting blood sugars in the 120's to 140's prior to meals.  The only problem noted was that he fell and hurt his back.  A subsequent November 2012 note revealed complaints of pain in his back and right leg, with fasting sugars in the range of 98-239 in the past 3 weeks, with the average score of 188.  He was noted to be on a higher insulin dose because his blood sugars were higher than optimal.  In December 2012 he was seen by anesthesiology pain management about possible injections in his spine but there were concerns about his poor glucose control causing problems with the steroid medications for back pain.  In a December 2012 diabetes study note his blood sugars were reported as well controlled, and the addendum described the sugars as improving with occasional glucose over 200 but generally in range.  A January 2013 record again noted occasional glucoses above 200, but with majority of readings within range.  It was recommended to increase his insulin if fasting was above 140 at supper time.  Review of his snack habits was also recommended.  

In February 2013 he was noted to have completed the diabetes study and reported feeling better now than in the past several months.  His blood sugar was under reasonable control.  His prescriptions had changed with having stopped Metformin due to side effects and was about to begin new Glibizuride treatment.  He had occasional high and low readings and his glucose logs were reviewed for the study, with the 7 day average at 204, 14 day average at 183 and 30 day average at 181.  Plans were for him to continue his regular insulin and continue with Glibizuride.  Follow-up was to be with primary care.  In March 2013 he telephoned in with complaints of general weakness and tiredness with glucose readings of 200-350 and diarrhea and low blood pressure since taking Gabapentin.  He refused to go to urgent care when recommended.  An addendum advised him to discontinue Gabapentin and was not doing well on his current insulin.  He was found to need restricting his diet to 2000 calories a day which would help his blood sugar drop and be better controlled with insulin.  He was also recommended to closely monitor his blood sugar to reduce insulin as needed and keep his fasting blood sugar around 150.

An April 2013 diabetes consult revealed complaints of pain, burning and numbness of his feet, with his overall level of control showing blood glucose of 200.  His current main problem was uncontrolled blood sugar levels.  His exercise capability was limited by back pain so he had no regular exercise.  He had no eye disease but he did have kidney disease of microalbuminuria.  Review of systems revealed complaints of "indigestion problems" and back pain.  Neurologically he reported numbness.  Examination was unremarkable including his extremities which had normal filament testing.  The assessment was diabetes uncontrolled with microalbuminuria and neuropathy, likely gastroparesis without known retinopathy.  Plans were to stop Glibide and restart Metformin, and continue current insulin regimen.  He was to return in 3 months with a log of his glucose levels.  Another record from April 2013 discussed his decisions to not switch to a VA tele move program, but noted complaints of acute onset of weakness starting at both hips and radiating across his low back and down both legs.  He was unable to walk more than a few feet until his legs would become so weak he would have to lower himself to the ground.  He also reported low blood pressure with diastolics in the 40's with weakness all over.  He requested an appointment for his back and legs.  Further records reveal that in June 2013, he was seen for episodes of feeling faint and lightheaded, with plans to check for abnormal heart rhythm.  Findings were negative for poor controlled diabetes.  

Repeatedly he was noted to not have had any episodes of hyperglycemia or hypoglycemia in the diabetes follow-up notes from October 2012, November 2012, December 2012, January 2013, and February 2013.

The report of a July 2013 VA examination revealed that the Veteran did not require regulation of activities for his diabetes  He visited his diabetic provider less than twice a month and had no hospitalizations for ketoacidosis or hypoglycemic reactions in the past 12 months.  There was no evidence of progressive loss of weight or of strength due to his diabetes.  He did have complications of peripheral neuropathy and erectile dysfunction.  No other pertinent physical findings, complications or conditions related to diabetes were present.  His A1C readings from February 2013 were noted to be 8.1 and fasting plasma glucose was 246.  His diabetes and its complications did not impact his ability to work.  He was noted to have essential hypertension unrelated to diabetes, and present since 1992 per the Veteran.  He reported paresthesias of both feet and hands since 10 years ago, beginning in the feet first.  The tingling and numbness were helped by Gabapentin.  He reported low back pain after an injury in 2012 with pain traveling to both groins.  He had erectile dysfunction for 3 years with no sexual activity at all.  Pills did not help.  He was noted to have not worked since around 1980 but was not on any Social Security disability.  Review of laboratory findings revealed microalbuminuria.  The examiner opined that his microalbuminuria is secondary to longstanding hypertension, although diabetes with poor control was acknowledged as something that can aggravate microalbuminuria.  The percentage of aggravation could not be offered.  The examiner concluded that at present there is no evidence of renal dysfunction with the conclusion that renal function was normal.  Genitourinary examination revealed findings of erectile dysfunction with normal examination of the penis, testes and epididymis.  There was no voiding dysfunction and no other significant genitourinary complications were noted. 

On examination for peripheral neuropathy, the Veteran was assessed with having normal upper extremities.  Sensory neuropathy was noted of both lower extremities although motor system was normal.  The physical findings were of mild paresthesias and numbness of the right and left lower extremities.  There was no pain (either constant or intermittent).  Again no findings of pain, paresthesias or numbness were noted in the upper extremities.  Motor strength was fully normal in all aspects of both upper and lower extremities, and there was no evidence of muscle atrophy or trophic changes.  Likewise reflexes were all fully normal at 2+ with the exception of the bilateral ankles diminished at 1+.  Position and vibration sense were normal in all extremities.  Once again there was no peripheral neuropathy found in the upper extremities, but the lower extremities had one, although the sciatic and femoral nerves were all deemed normal.  No other pertinent findings or complications were noted.  No electrodiagnostic testing was indicated.  There was no functional impact on his ability to work from the neuropathy.  Additional sensory testing confirmed impaired pinprick sensation in both feet and was intact about the ankle.  Pain was normal in the upper extremities.  The formal diagnosis was peripheral neuropathy of both lower feet with normal motor system and well-built muscles.  He used a cane for back problems.  The severity of his peripheral neuropathy was termed mild.  

Here, the evidence is clear the Veteran's diabetes mellitus, currently rated as 20 percent disabling, requires the use of insulin and oral hypoglycemics. The evidence is also clear that the Veteran's diabetes requires a restricted diet.  In any event, to be entitled to a rating greater than the currently assigned 20 percent, there must be evidence demonstrating a restriction of activities, defined in the rating schedule as "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4.119 Diagnostic Code 7913; see Camacho v. Nicholson, 21 Vet. App. 360, 363 -64 (2007).  That evidence is lacking in this case. Indeed, the July 2013 VA examiner confirmed that the Veteran's diabetes did not require regulation of activities.  Regarding the other medical records documenting treatment and monitoring of the Veteran's diabetes, while these records repeatedly disclosed the need for the Veteran to regulate his diet, with consequences of his blood sugar being above optimal levels when his diet was not followed, the records and the July 2013 VA examination fail to disclose that his activities were restricted due to his diabetes.  To the contrary, while he was encouraged to engage in exercise, he was noted to be restricted from such activity due to musculoskeletal problems, not his diabetes. 

As for the Veteran's erectile dysfunction, the Board notes that the Veteran is in receipt of special monthly compensation in accordance with 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  There is no indication of penile deformity or other criteria warranting a separate compensable rating. 38 C.F.R. § 4.115b (2013). 

Regarding renal function, although microalbuminuria was noted in lab reports associated with the July 2013 VA examination, the examiner did not find evidence of renal dysfunction and the manifestations of microalbuminuria are certainly not manifested to a compensable degree.  See 38 C.F.R. § 4.115, Nephritis, "Albuminuria alone is not nephritis, nor will the presence of transient albumin and casts following acute febrile illness be taken as nephritis."  See also 38 C.F.R. § 4.115b, Diagnostic Code 7541 (rating renal involvement in diabetes under the criteria for renal dysfunction, with the criteria for a 30 percent rating based on albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.)  Although hypertension is considered in the criteria for renal dysfunction, the July 2013 VA examiner described the Veteran's hypertension as essential in nature, and wholly unrelated to his diabetes.  

In this case, diabetic complications of peripheral neuropathy in both lower extremities as a diabetic complication were granted separate service-connection with initial 10 percent ratings for each lower extremity assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Id.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124 (2014). 

Under Diagnostic Code 8520, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a.

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4 .124a.  As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id. 

Based on the above, the Veteran's symptoms most nearly approximate the criteria for the existing 10 percent evaluations. Throughout this appeals period, these disabilities were characterized by subjective complaints of intermittent pain, numbness and tingling, with objective findings from the July 2013 VA examination showing mild paresthesias/dysesthesias, mild numbness, and decreased light touch sensation. There was no showing of muscle atrophy or loss of muscle strength and he had sensory impairment only with regard to light touch sensation.  Reflexes were all fully normal at 2+ with the exception of the bilateral ankles diminished at 1+.  These symptoms more nearly approximate the criteria of mild incomplete paralysis of the sciatic nerve than moderate incomplete paralysis.  See 38 C.F.R. § 4.124a , Diagnostic Code 8520. Therefore, the preponderance of the evidence is against the assignment of initial ratings in excess of 10 percent each for peripheral neuropathy of the right and left lower extremities. 38 C.F.R. § 4.7 .

The Board has also considered whether a higher evaluation is available under another diagnostic code, but finds that the Veteran's symptoms are better addressed under the criteria for the sciatic nerve and observes that mild incomplete paralysis of a peripheral nerve does not warrant an evaluation above 10 percent in any diagnostic code. See 38 C.F.R. § 4.124a , Diagnostic Code 8521-8530.

Although the Veteran is noted to have complained of pain and numbness in his upper extremities both in his July 2013 substantive appeal and in the July 2013 VA examination report, all findings regarding the upper extremities were normal on examination which found no neuropathy, and there is no evidence in the other medical records to suggest he has neuropathy in the upper extremities resulting from diabetes mellitus. 

 In sum, the Board finds that the competent and probative evidence is against the Veteran's claim for an increased rating for his diabetes mellitus. In finding that a rating in excess of 20 percent is not warranted, and that separate ratings in excess of 10 percent disabling for the peripheral neuropathy of the lower extremities, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher ratings for the Veteran's disability during any applicable time period. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.

The above determination is based upon consideration of applicable rating provisions.  The Board finds that the Veteran's reported symptoms are described by the rating criteria.  A review of the Veteran's lay statements, VA and private treatment records, and examination reports fails to reveal symptomatology not contemplated by the rating criteria.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  Indeed, the evidence shows diabetes mellitus controlled by insulin and a restricted diet. Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual" such that "the available schedular evaluation[] for [his service-connected disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted. Thun, supra; 38 C.F.R. § 3.321(b)(1) .

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The July 2013 VA examination report notes that the Veteran's diabetes mellitus does not impact the Veteran's ability to work.  This finding is not rebutted elsewhere in the record and a clear preponderance of the evidence is against a finding diabetes mellitus precludes the Veteran from working.



ORDER

An initial rating in excess of 20 percent for diabetes mellitus, Type II, with microalbuminuria and erectile dysfunction is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


